              Case 2:16-cv-02178-LEK Document 48 Filed 10/20/20 Page 1 of 3

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CATHERINE J. SWANN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2762
   Facsimile: (916) 554-2900
 5

 6 Attorneys for the United States

 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11

12    UNITED STATES, ex rel., JANE DOE, STATE                  CASE NO. 2:16-cv-2178 LEK
      OF CALIFORNIA, ex rel., JANE DOE,
13                                                             ORDER ON THE UNITED STATES’
                             Plaintiffs,                       NOTICE OF ELECTION TO DECLINE
14                                                             INTERVENTION
                      v.
15
      NEXXT SPINE, LLC; SUTTER MEDICAL
16    CENTER; GEORGE PICETTI, M.D., and
      DOES 1 through 25,
17
                             Defendants.
18

19

20          The United States having declined to intervene in this action pursuant to the False Claims Act,

21 31 U.S.C. § 3730(b)(4)(B), the Court rules as follows:

22          1. The complaint be unsealed and served upon the defendant by the relator;

23          2. All other contents of the Court's file in this action remain under seal and not be made public

24 or served upon the defendant, except for this Order and The Government's Notice of Election to Decline

25 Intervention, which the relator will serve upon the defendant only after service of the complaint;

26          3. The seal be lifted as to all other matters occurring in this action after the date of this Order;

27          4. The parties shall serve all pleadings and motions filed in this action, including supporting

28
     (PROPOSED) ORDER ON THE UNITED
     STATES’ NOTICE OF ELECTION TO
     DECLINE INTERVENTION
                                                           1
              Case 2:16-cv-02178-LEK Document 48 Filed 10/20/20 Page 2 of 3

 1 memoranda, upon the United States, as provided for in 31 U.S.C. § 3730(c)(3). The United States may

 2 order any deposition transcripts and is entitled to intervene in this action, for good cause, at any time;

 3          5. The parties shall serve all notices of appeal upon the United States;

 4          6. All orders of this Court shall be sent to the United States; and that

 5          7. Should the relator or the defendant propose that this action be dismissed, settled, or otherwise

 6 discontinued, the Court will provide the United States with notice and an opportunity to be heard before

 7 ruling or granting its approval.

 8

 9          IT IS SO ORDERED.

10

11 DATE: HONOLULU, HAWAII, October 20, 2020.

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
     (PROPOSED) ORDER ON THE UNITED
     STATES’ NOTICE OF ELECTION TO
     DECLINE INTERVENTION
                                                          2
               Case 2:16-cv-02178-LEK Document 48 Filed 10/20/20 Page 3 of 3

 1                        CERTIFICATE OF SERVICE BY ELECTRONIC MAIL

 2          The undersigned hereby certifies that she is an employee in the Office of the United States

 3 Attorney for the Eastern District of California and is a person of such age and discretion to be competent

 4 to serve papers.

 5                  That on October 19, 2020, she served a copy of:

 6                     (PROPROSED) ORDER ON THE UNITED STATES’ NOTICE
                            OF ELECTION TO DECLINE INTERVENTION
 7
     by sending via electronic mail to the following individual(s) at the noted email address(es), which is/are
 8
     the last known address(es).
 9

10 Addressee(s):

11 Mark Kleiman
   mkleiman@quitam.org
12 Law Office of Mark Alan Kleiman
   2907 Stanford Avenue
13 Venice, CA 90292

14 Jennifer Gregory
   Jennifer.Gregory@doj.ca.gov
15 BMFEA
   2329 Gateway Oaks Drive, Suite 200
16 Sacramento, CA 95833

17
                                                                   /s/ Catherine Swann
18                                                                CATHERINE SWANN

19

20
21

22

23

24

25

26

27

28
     (PROPOSED) ORDER ON THE UNITED
     STATES’ NOTICE OF ELECTION TO
     DECLINE INTERVENTION
                                                         3
